Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, 13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,357,319. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and application teach a table assembly comprising: a table surface having a first end and a second end; a first end piece connectable to the first end of the table surface and a second end piece connectable to the second end of the table surface; and a first leg assembly connectable to the first end piece and a second leg assembly connectable to the second end piece, each of the first and second leg assemblies comprising a pair of lateral legs having an upper surface connectable to its respective end piece, and a crossbar connectable to an extending between each of the pair of lateral legs.  Wherein the table surface comprises a plurality of parallel slats.  Wherein at least some of the plurality of parallel slats are fixed to each other to form a slat unit.  Wherein the table surface comprises two slat units, each slat unit having an upper surface and a lower surface, the slat units being releasably connected to each other so that the upper surface of one slats unit is coplanar with the upper surface of the other slat unit, the upper surfaces of the two slat units providing the table surface which is substantially flat.  Wherein the table surface, first end piece, second end piece, first leg assembly and second leg assembly are releasably connectable to each other so that the table assembly can be selectively constructed and deconstructed.  Further comprising a connector plate on the upper surface of each of the lateral legs.  Wherein the first end piece and the second end piece each have an upper surface and a lower surface, the upper surface being continuous with the table surface when the table assembly is assembled.  Further comprising a connector plate on the upper surface of each of the lateral legs, and a connector plate receiving area on the lower surface of the first end piece and the second end piece to which the connector plate is releasably attached.  Further comprising brackets for connecting together a plurality of slats.  Further comprising a support bar extending between the crossbar of the first leg assembly and the crossbar of the second leg assembly, the support bar having opposing ends connectable to the first leg assembly and second leg assembly respectively.  Wherein each connector plate comprises a central portion connected to the upper surface of the leg, a pair of lateral connector portions including predrilled holes on each side of the central portion, and fastening means for securing the legs to the first end piece or the second end piece utilizing the predrilled holes in the lateral connector portions.  The table in the form of a knockdown kit, the kit comprising the table surface, the first end piece, the second end piece, the first leg assembly, the second leg assembly, connecting bolts and screws, and a tool for tightening or loosening the bolts or screws for constructing or deconstructing the table assembly.  
Further taught is a table assembly comprising: a table surface having a first end and a second end; a first end piece connectable to the first end of the table surface and a second end piece connectable to the second end of the table surface; and a first leg assembly connectable to the first end piece and a second leg assembly connectable to the second end piece.  
Also inherently taught is method of assembling the table comprising: providing a table surface having a first end and a second end; attaching a first end piece to the first end of the table surface and a second end piece to the second end of the table surface; and attaching a first leg assembly to the first end piece and a second leg assembly to the second end piece, each of the first and second leg assemblies comprising a pair of lateral legs having an upper surface which connects to its respective end piece, and a crossbar which connects to an extending between each of the pair of lateral legs.  Further comprising assembling the table surfaces by arranging and connecting a plurality of parallel slats.  Wherein to or more of the parallel slats are fixed together to form a slat unit.  
Since claims 1-4, 7-11, 13, and 15-20 are anticipated by claims 1-10 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-10 of the patent is in effect a species of the generic invention of claims 1-4, 7-11, 13, and 15-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fad Cir.1993) Since claims 21 -40 are anticipated (fully encompassed) by claims 1-10 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-10.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,357,319 in view of Miller (6,142,560).  As stated above, the patents teaches the limitations on claims 1-3, including parallel slats.  For claim 5, the patent fails to teach parallel slat with a space there between. Miller teaches adjacent parallel slats (22) located at a distance relative to each other so as to provide a space between the adjacent parallel slats (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the patent by having space between the slats, such as is taught by Miller, for aesthetic reasons, e.g. to provide picnic type table surface and/or to provide a lighter weight table.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,357,319 in view of Bolton et al (D734,630).  As stated above, the patent teaches a table surface with slats, as claimed.  For claim 6, the patent fails to teach hinges between the slats. Bolton teaches hinging slats together (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the patent by adding hinges between the slats, such as is taught by Bolton, to provide a foldable table surface for storage.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,357,319 in view of Park (KR2017001078).  As stated above, the patent teaches a table surface with slats, as claimed.  For claim 12, the patent fails to teach side rails on opposing sides of the table surface.  As best understood, there is also a first set of side rails (41) located on first opposing sides of the 20table surface, and a second set of side rails (41) located on second opposing sides of the table surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the patent by adding side rails between the slats, such as is taught by Park, to provide a specific means for connecting the slats.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,357,319 in view of Miller (6,142,560).  As stated above, the patent teaches a table surface with end pieces, as claimed.  For claim 14, the patent fails to teach corner pieces attachable to a lower surface of the first end piece and the second end piece.  Miller teaches a connector plate/corner pieces/brackets (17) on the upper surface of each of the lateral legs, and a connector plate receiving area (near 19) on the lower surface of the first end piece and the second end piece to which the connector plate is releasably attached (by release hinge pins 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the patent by adding corner pieces to the end pieces, such as is taught by Miller, to provide a specific way to attach the legs to the end pieces.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corner pieces, the side rails, the hinged slats and the spaces between the slats must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (claims 5, 6, 12 and 14)
The drawings are objected to because there are lines with no numerals in Fig. 11 B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: for claim 1, “an” in line 10 should be “and” and in claim 20, “to” should be “two”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 16, it is unclear how a kit can be claimed after the assembly product is the original claimed subject matter in claim 1 to which this claim depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR2017001078). Park teaches a table assembly (see Figure) comprising: a table surface (40) having a first end (portion of 40 near 30) and a second end (portion of 40 near opposing 30); a first end piece (30) connectable to the first end of the table 5surface (via 41 and 22) and a second end piece (30) connectable to the second end of the table surface (via 41, 22); and a first leg assembly (10,20 left side) connectable to the first end piece and a second leg assembly (10,20, right side) connectable to the second end piece, each of the first and second leg assemblies comprising a pair of lateral 10legs (10) having an upper surface (at 11) connectable to its respective end piece (via 20), and a crossbar  (20) connectable to and extending between each of the pair of lateral legs.  Wherein the table 15surface comprises a plurality of parallel slats.  Wherein at least some of the plurality of parallel slats are fixed to each other (via 41 and 22) to form a slat unit.  Wherein the table surface comprises two slat units (left three slat and right three slats), each slat unit having an upper surface and a lower surface, the slat units being releasably 23connected to each other (via 41,22) so that the upper surface of one slats unit is coplanar with the upper surface of the other slat unit, the upper surfaces of the two slat units providing the table surface which is substantially flat.  Wherein adjacent parallel slats are located at a distance relative to each other so as to provide a space between the adjacent parallel slats.  Wherein the table surface, first end piece, second end piece, first leg assembly and 20second leg assembly are releasably connectable to each other so that the table assembly can be selectively constructed and deconstructed.  There is also a connector plate (with 11) on the upper surface of each of the lateral legs.  Wherein the first 5end piece and the second end piece each have an upper surface and a lower surface, the upper surface being continuous with the table surface when the table assembly is assembled.  Further comprising brackets (41) for connecting together a plurality of slats.  As best understood, there is also a first set of side rails (41) located on first opposing sides of the 20table surface, and a second set of side rails (41) located on second opposing sides of the table surface. Since all of the claimed limitations are provided for by Park, the method would be inherently provided for. This including 10providing a table surface having a first end and a second end; attaching a first end piece to the first end of the table surface and a second end piece to the second end of the table surface; and attaching a first leg assembly to the first end piece and a 15second leg assembly to the second end piece, each of the first and second leg assemblies comprising a pair of lateral legs having an upper surface which connects to its respective end piece, and a crossbar which connects to an extending between each of the pair of lateral legs.  Assembling the table surfaces by arranging and connecting a plurality of parallel slats.  Wherein two or more of the parallel slats are fixed together to form a slat unit.
Claims 1-5, 7-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (6,142,560). Miller teaches a table assembly (see Figure 1) comprising: a table surface (11) having a first end (near 15) and a second end (near opposing 15); a first end piece (15) connectable to the first end of the table 5surface and a second end piece (15) connectable to the second end of the table surface; and a first leg assembly (18,20, left side) connectable to the first end piece and a second leg assembly (18,20, right side) connectable to the second end piece, each of the first and second leg assemblies comprising a pair of lateral 10legs having an upper surface (near 17a) connectable to its respective end piece (via 17), and a crossbar  (20) connectable to and extending between each of the pair of lateral legs.  Wherein the first 5end piece and the second end piece each have an upper surface and a lower surface, the upper surface being continuous with the table surface when the table assembly is assembled.    Wherein the table 15surface comprises a plurality of parallel slats (14).  Wherein at least some of the plurality of parallel slats are fixed to each other (via 15) to form a slat unit.  Wherein the table surface comprises two slat units (front slat and back two slats in Fig. 1), each slat unit having an upper surface and a lower surface, the slat units being releasably 23connected to each other (via 15) so that the upper surface of one slats unit is coplanar with the upper surface of the other slat unit, the upper surfaces of the two slat units providing the table surface which is substantially flat.  Wherein adjacent parallel slats are located at a distance relative to each other so as to provide a space between the adjacent parallel slats (see Fig. 4).  Wherein the table surface, first end piece, second end piece, first leg assembly and 20second leg assembly are releasably connectable to each other so that the table assembly can be selectively constructed and deconstructed.  A connector plate/corner pieces/brackets (17) on the upper surface of each of the lateral legs, and a connector plate receiving area (near 19) on the lower surface of the first end piece and the second end piece to which the connector plate is releasably attached (by release hinge pins 19). There is also a connector plate (17) on the upper surface of each of the lateral legs. A support bar (22) extending between the crossbar of the first leg assembly and the crossbar of the second leg assembly, the support bar having opposing ends connectable to the first leg assembly and second leg assembly respectively. Since all of the claimed limitations are provided for by Miller, the method would be inherently provided for. This including 10providing a table surface having a first end and a second end; attaching a first end piece to the first end of the table surface and a second end piece to the second end of the table surface; and attaching a first leg assembly to the first end piece and a 15second leg assembly to the second end piece, each of the first and second leg assemblies comprising a pair of lateral legs having an upper surface which connects to its respective end piece, and a crossbar which connects to an extending between each of the pair of lateral legs.  Assembling the table surfaces by arranging and connecting a plurality of parallel slats.  Wherein two or more of the parallel slats are fixed together to form a slat unit. Note: limitations found in “for”/ intended use statements have been given little weight in the claims.
Claims 1-5, 7, 8, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (4,060,275). Hansen teaches a table assembly (see Figure 4) comprising: a table surface (11,16,17) having a first end (near 18) and a second end (near opposing 19); a first end piece (18,21) connectable to the first end of the table 5surface and a second end piece (19,21) connectable to the second end of the table surface; and a first leg assembly (12,13) connectable to the first end piece and a second leg assembly (14,15) connectable to the second end piece, each of the first and second leg assemblies comprising a pair of lateral 10legs having an upper surface connectable to its respective end piece (via 33), and a crossbar  (23,24) connectable to and extending between each of the pair of lateral legs. Wherein the table 15surface comprises a plurality of parallel slats (11,16,17).  Wherein at least some of the plurality of parallel slats are fixed to each other (via 18,19) to form a slat unit.  Wherein the table surface comprises two slat units (17,11 for example), each slat unit having an upper surface and a lower surface, the slat units being releasably 23connected to each other (via 18,19) so that the upper surface of one slats unit is coplanar with the upper surface of the other slat unit, the upper surfaces of the two slat units providing the table surface which is substantially flat.  Wherein adjacent parallel slats are located at a distance relative to each other so as to provide a space between the adjacent parallel slats (see Fig. 4).  Wherein the table surface, first end piece, second end piece, first leg assembly and 20second leg assembly are releasably connectable to each other so that the table assembly can be selectively constructed and deconstructed. There is also a connector plate (21) on the upper surface of each of the lateral legs. A support bar (22) extending between the crossbar of the first leg assembly and the crossbar of the second leg assembly, the support bar having opposing ends connectable to the first leg assembly and second leg assembly respectively. Since all of the claimed limitations are provided for by Miller, the method would be inherently provided for. This including 10providing a table surface having a first end and a second end; attaching a first end piece to the first end of the table surface and a second end piece to the second end of the table surface; and attaching a first leg assembly to the first end piece and a 15second leg assembly to the second end piece, each of the first and second leg assemblies comprising a pair of lateral legs having an upper surface which connects to its respective end piece, and a crossbar which connects to an extending between each of the pair of lateral legs.  Assembling the table surfaces by arranging and connecting a plurality of parallel slats.  Wherein two or more of the parallel slats are fixed together to form a slat unit. Note: limitations found in “for”/ intended use statements have been given little weight in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2017001078) in view of Bolton et al (D734,630).  As stated above, Park teaches a table surface with slats, as claimed.  For claim 6, Park fails to teach hinges between the slats. Bolton teaches hinging slats together (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Park by adding hinges between the slats, such as is taught by Bolton, to provide a foldable table surface for storage.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2017001078) in view of Cline (5,688,287).  As stated above, Park teaches a table surface with slats, as claimed. For claim 15, Park fails to teach a connector plate on the upper surface of each of the lateral legs, wherein each connector plate comprises a central portion connected to the upper surface of the leg, a pair of lateral connector portions on each side of the central portion, and fastening means for securing the legs to the first end piece or the second end piece of the lateral connector portions. Cline teaches a connector plate (12) on an upper surface (20) of a leg (14), wherein each connector plate comprises a central portion (22) connected to the upper surface of the leg via threads, a pair of lateral connector portions (portions 24 (predrilled holes),26, both sides) on each side of the central portion, and fastening means (40) for securing the legs to ta rail. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Park by using an alternate leg assembly on the table assembly, i.e. using the leg assembly of Cline in place of the leg assembly presently used, to provide an assembly with easier leg attachment and detachment via the threads. Furthermore, since these leg assemblies are functional equivalents, either would work equally well on the table assembly of Park.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2017001078).  As stated above, Park teaches the table surface, the first end 20piece, the second end piece, the first leg assembly, the second leg assembly as claimed.  These pieces inherently form a kit before assembly.  There are also connecting screws (23) for attaching parts together. Although no tool for tightening or loosening the bolts or screws for constructing or deconstructing the table assembly is stated, this type of tool (Allen key or hex key) is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Park by including a fastener tool therewith, to aid with assembly of the table assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (6,142,560) in view of Bolton et al (D734,630).  As stated above, Miller teaches a table surface with slats, as claimed.  For claim 6, Miller fails to teach hinges between the slats. Bolton teaches hinging slats together (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Miller by adding hinges between the slats, such as is taught by Bolton, to provide a foldable table surface for storage.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (6,142,560).  As stated above, Miller teaches the table surface, the first end 20piece, the second end piece, the first leg assembly, the second leg assembly as claimed.  These pieces inherently form a kit before assembly.  There are also connecting screws (19) for attaching parts together. Although no tool for tightening or loosening the bolts or screws for constructing or deconstructing the table assembly is stated, this type of tool (Allen key or hex key) is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Miller by including a fastener tool therewith, to aid with assembly of the table assembly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (4,060,275) in view of Bolton et al (D734,630).  As stated above, Hansen teaches a table surface with slats, as claimed.  For claim 6, Hansen fails to teach hinges between the slats. Bolton teaches hinging slats together (Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hansen by adding hinges between the slats, such as is taught by Bolton, to provide a foldable table surface for storage.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (4,060,275).  As stated above, Hansen teaches the table surface, the first end 20piece, the second end piece, the first leg assembly, the second leg assembly as claimed.  These pieces inherently form a kit before assembly.  There are also connecting pieces (stated that pieces are secured together in column 2, hinge fasteners of 33, bolts 37 for example) for attaching parts together. Although no tool for tightening or loosening the bolts or screws for constructing or deconstructing the table assembly is stated, this type of tool (Allen key or hex key) is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hansen by including a fastener tool therewith, to aid with assembly of the table assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
November 30, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637